                 Case 6:19-bk-04760-KSJ            Doc 557       Filed 07/28/20       Page 1 of 1

[jiffyord] [Bench Order +]




                                                 ORDERED.
           Dated: July 27, 2020




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                    Case No. 6:19−bk−04760−KSJ
                                                                          Chapter 11
Consolidated Land Holdings, LLC



________Debtor*________/


                     ORDER GRANTING MOTION TO TERMINATE EXCLUSIVITY

            THIS CASE came on for hearing on July 27, 2020 , for consideration of the Motion to
         Terminate Exclusivity (Doc. 447 ), filed by Creditor Wells Fargo Bank, N.A. as Trustee
         for the benefit of the holders of UBS Commercial Mortgage 2017−C3, UBS Commercial
         Mortgage 2017−C2 and Credit Suisse CSAIL 2017−CX9 Mortgage Trust Commercial
         Mortgage .

           For the reasons stated orally and recorded in open court, the Motion to Terminate
         Exclusivity is Granted .

            Any party in interest may file a proposed Disclosure Statement and Plan of Reorganization
         no later than August 28, 2020. If timely filed, the Disclosure Statement will be conditionally
         approved and a preliminary, non−evidentiary confirmation hearing will occur oat 1:00 p.m. on
         October 14, 2020.

             The Court in its discretion may file written findings of facts and conclusions of law at a
         later date.

            Service Instructions:

            Attorney Roy Kobert is directed to serve a copy of this order on interested non−CM/ECF
         users and file a proof of service within three (3) days of entry of the order.

         *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
         by two individuals.
